Cross appeals by the executrix and her former attorneys from a decree of the Surrogate of Schenectady County fixing the value of legal services rendered by the latter in the matter of the probate of the last wifi and testament of George W. Pierce, fhe Surrogate’s determinar *916tion of the matter in controversy is amply sustained by evidence. Order and decree, insofar as is appealed from, unanimously affirmed, with costs and taxable disbursements to all' parties filing briefs, payable out of the estate. Present — • Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.